Exhibit 99.3 Execution Version Securities Purchase Agreement Securities Purchase Agreement (this “Agreement”), dated as of September 29, 2016, by and between Jacada Ltd., a company formed under the laws of the State of Israel, company number 520044306(the “Company”) and IGP Digital Interaction Limited Partnership registered number 550268247 a limited partnership registered under the laws of the State of Israel (the “Investor”). Whereas the Company wishes to sell to the Investor, and the Investor wishes to purchase, on the terms and subject to the conditions set forth in this Agreement 261,287newly issued Ordinary Shares (as defined below) (the “Acquired Shares”); and Whereas the Company has agreed, on demand by the Investor, to effect the registration of the Acquired Shares for resale by the holders thereof under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to a Registration Rights Agreement in the form attached hereto as Exhibit A (the “Registration Rights Agreement”); and Whereas the sale of the Acquired Shares by the Company to the Investor will be effected in reliance upon the exemption from securities registration afforded by the provisions of Regulation D (“Regulation D”), as promulgated by the Commission (as defined below) under Section 4(a)(2) of the Securities Act. Now therefore, the Company and the Investor hereby agree as follows: 1.
